Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	Claims 1-38 are pending.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 6-10, 12, 15, 18-19, 21-23, 25-28, 34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 20130198338 A1) hereinafter referred as Pinto in view of Kumar et al. (US 20140136951 A1) hereinafter referred as Kumar.

Regarding claims 1 and 20, Pinto discloses an apparatus for content delivery, comprising: 
a network interface for communicating over a communication network ([see Fig. 2]); and
 one or more processors, configured to: receive from a user of a user device a request to access a User-Interface (UI) unit that comprises one or more content items ([see paragraph 0036] the client application 502 sends a request, but the web browser identifies that the response for the URL is already locally stored in the browser cache, and it therefore returns the locally stored resource to the client application 502);
 in response to the request, initially display the UI unit to the user with versions of the content items that are available for immediate display in the user device, regardless of whether the initially displayed versions are up-to-date or not communication terminal that prefetches content from a content source over a communication network ([see paragraphs 0047 and 0049] if the user wishes to view the content item which has previously been viewed, the locally stored content item can be retrieved from cache resulting in a fast response to the user's request.  The client can determine that the locally stored version of the resource has been displayed, and can transmit another request to the server for the remotely stored current version of the content item; [0047] 
Pinto may not explicitly disclose merge the up-to-date version of the content item transparently to the user into the UI unit being displayed, to replace the initially displayed version.
However, Kumar discloses merge the up-to-date version of the content item transparently to the user into the UI unit being displayed, to replace the initially displayed version ([se paragraphs 0032 and 0037]  the intermediary system 30 delivers to the browser a non-preview version (i.e. updated version) of the page based on the page content retrieved in event 5.  A non-preview version of the page may be a substantially current version of the page retrieved from the content site 34, the intermediary system 30 may perform an analysis of differences between the substantially current version of the page and the preview version that was previously provided to the client device 32.  Representations of differences between the substantially current version and the preview version may then be provided to the client device 32.  For example, one or more preview updates, such as replacement text, replacement images or portions of images, replacement byte ranges, and the like may be generated and sent to the client device 32.  The browser 50 can then display a non-preview version by applying the preview update(s) to the preview version, replacing one or more portions of the preview version with the preview update(s), overlaying the preview update(s) on the corresponding portion(s) of the preview version etc… [i.e. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include merge the up-to-date version of the content item transparently to the user into the UI unit being displayed, to replace the initially displayed version using the teaching of Kumar. The motivation for doing so would have been in ordered to efficiently provide preview content during page loading events such that the delay experienced before the display of page content is reduced.
Regarding claims 2 and 21, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein the one or more processors are configured to merge the up-to-date version of the content item into the UI unit by replacing only visible pixels belonging to the content item, while retaining initially-displayed pixels that do not belong to the content item. 
However, Kumar discloses wherein the one or more processors are configured to merge the up-to-date version of the content item into the UI unit by replacing only visible pixels belonging to the content item, while retaining initially-displayed pixels that do not belong to the content item ([see paragraph 0056] the preview-aware browser may then replace only that portion of the preview, without replacing any other portions of the preview. The preview may only include some of the pixel data of an image on the page, in which case the intermediary system may subsequently deliver--and the preview-aware browser fill in--the omitted pixel data).

Regarding claims 3 and 22, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein only a partial range of the UI unit is visible to the user at a given time, and wherein the one or more processors are configured to merge the up-to-date version of the content item into the UI unit without making a different partial range visible to the user ([see paragraphs 0032, 0037 and 0063] one or more preview updates, such as replacement text, replacement images or portions of images, replacement byte ranges, and the like may be generated and sent to the client device 32.  The browser 50 can then display a non-preview version by applying the preview update(s) to the preview version, replacing one or more portions of the preview version with the preview update(s), overlaying the preview update(s) on the corresponding portion(s) of the preview version etc.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include wherein only a partial range of the UI unit is visible to the user at a given time, and 
Regarding claims 4 and 23, Pinto in view Kumar discloses claim 1 as recited above.  Pinto further discloses wherein the one or more processors are configured to replace the initially displayed version of the content item with the up-to-date version, without generating to the user any indication that the initially displayed version has been replaced ([see paragraph 0047] If the application 602 determines that the received version of the resource is different from the past version that has been presented, then the application 602 can update the resource presented to the user 600, updating can be dynamic in that it can be performed in substantially real-time, i.e., as soon as the updated version is received and without additional user selection or other input).
	
	Regarding claims 6 and 25, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein the one or more processors are configured to merge the up-to-date version of the content item into the UI unit only if the content item is not visible to the user without scrolling. However, Kumar discloses wherein the one or more processors are configured to merge the up-to-date version of the content item into the UI unit only if the content item is not visible to the user without scrolling ([see paragraph 0037] update the preview by replacing the relevant portions.) For example, if the non-preview version was loaded and rendered into a hidden tab, the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include wherein the one or more processors are configured to merge the up-to-date version of the content item into the UI unit only if the content item is not visible to the user without scrolling using the teaching of Kumar. The motivation for doing so would have been in ordered to efficiently provide preview content during page loading events such that the delay experienced before the display of page content is reduced.
	
	Regarding claims 7 and 26, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein the one or more processors are configured to initially display a version of the content item that has been prefetched to the user device, and to fetch the up-to-date version over the communication network in response to the request.  However, Kumar discloses wherein the one or more processors are configured to initially display a version of the content item that has been prefetched to the user device, and to fetch the up-to-date version over the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include wherein the one or more processors are configured to initially display a version of the content item that has been prefetched to the user device, and to fetch the up-to-date version over the communication network in response to the request.  However, Kumar discloses wherein the one or more processors are configured to initially display a version of the content item that has been prefetched to the user device, and to fetch the up-to-date version over the communication network in response to the request using the teaching of Kumar. The motivation for doing so would have been in ordered to efficiently provide preview content during page loading events such that the delay experienced before the display of page content is reduced.               
Regarding claims 8 and 27, Pinto in view Kumar discloses claim 1 as recited above.  Pinto  further discloses wherein the one or more processors are configured to initially display a version of the content item that is cached in a cache memory of the user device, and to fetch the up-to-date version over the communication network ([see paragraph 0036 and 0049]  the client application 502 sends a request to that URL, but the web browser identifies that the response for that URL is already locally stored in the browser cache, and it therefore returns the locally stored resource to the client application 502... The client can determine that the locally stored version of the resource 

Regarding claims 9 and 28, Pinto in view Kumar discloses claim 1 as recited above.  Pinto further discloses wherein the one or more processors are configured to initially display a version of the content item that is preloaded or pre-rendered in the 1298-1027.1A user device, and to subsequently perform one or more of loading and rendering the up-to-date version ([see paragraphs 0036, 0047 and 0049]).

Regarding claims 10 and 29, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein the processors are configured to decide whether or not to obtain and merge an up-to-date version of a given content item, depending on a visibility metric that is indicative of one or more of (i) a time duration and (ii) an amount of user actions, needed to make the given content item visible to the user.  However, Kumar discloses wherein the processors are configured to decide whether or not to obtain and merge an up-to-date version of a given content item, depending on a visibility metric that is indicative of one or more of (i) a time duration and (ii) an amount of user actions, needed to make the given content item visible to the user ([see paragraphs 0031 and 055]  the intermediary system 30 may determine whether to use this approach for a particular page based on one or more factors, such as (1) data regarding how frequently (and how quickly) users scroll down on the particular page, and (2) the estimated amount of time the preview will be displayed before it is replaced with the actual page).

Regarding claims 12 and 31, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein the processors are configured to prefetch the up-to-date version before the user requests to access the UI unit, in response to assessing that the up-to-date version can be prefetched using less than a predefined amount of a given resource. However, Kumar discloses wherein the processors are configured to prefetch the up-to-date version before the user requests to access the UI unit, in response to assessing that the up-to-date version can be prefetched using less than a predefined amount of a given resource ([see paragraph 0052])

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include wherein the processors are configured to prefetch the up-to-date version before the user requests to access the UI unit, in response to assessing that the up-to-date version 

Regarding claims 15 and 34, Pinto in view Kumar discloses claim 1 as recited above.  Pinto further discloses wherein the initially displayed version of the content item is not up-to-date because the content item has not been defined as subject to prefetching ([see paragraphs 0036, 0047 and 004]).

Regarding claims 18 and 37 Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose obtain and merge the up-to-date version for one or more of: all content items for which the version available for immediate display in the user device is not up-to- date; at least some of the content items that are not currently visible to the user and for which the version 1298-1027.1A available for immediate display in the user device is not up-to-date; and one or more content items that are defined as subject for "hit and update" ([see paragraphs see paragraph 0030-0032, 0073]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include obtain and merge the up-to-date version for one or more of: all content items for which the version available for immediate display in the user device is not up-to- date; at least some of the content items that are not currently visible to the user and for which the version  available for immediate display in the user device is not up-to-date; and one or 
Regarding claims 19 and 38, Pinto in view Kumar discloses claim 1 as recited above.  Pinto may not explicitly disclose wherein the one or more processors are configured to: define for the UI unit a visible part and a non- visible part, in accordance with a predefined metric; prefetch at least some of the visible part; not prefetch at least some of the non-visible part; and compensate for up-to-date versions of content not being available at the user device by obtaining and merging the up-to-date versions transparently to the user.  However, Kumar discloses wherein the one or more processors are configured to: define for the UI unit a visible part and a non- visible part, in accordance with a predefined metric; prefetch at least some of the visible part; not prefetch at least some of the non-visible part; and compensate for up-to-date versions of content not being available at the user device by obtaining and merging the up-to-date versions transparently to the user ([see paragraphs 0056 and  0058] the preview-aware browser may also support the ability for the intermediary system 30 to deliver only those portions of the actual page that differ or were omitted from the preview.  For example, once a preview has been delivered, the intermediary system 30 may, by performing a comparison, determine that a particular section of the page has changed, and may deliver to the browser 50 an HTML sequence corresponding to this section.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto and include wherein the one or more processors are configured to: define for the UI unit a visible part and a non- visible part, in accordance with a predefined metric; prefetch at least some of the visible part; not prefetch at least some of the non-visible part; and compensate for up-to-date versions of content not being available at the user device by obtaining and merging the up-to-date versions transparently to the user using the teaching of Kumar. The motivation for doing so would have been in ordered to efficiently provide preview content during page loading events such that the delay experienced before the display of page content is reduced.
6	Claims 11, 13, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 20130198338 A1) hereinafter referred as Pinto in view of Kumar et al. (US 20140136951 A1) hereinafter referred as Kumar and further in view of Ramalingam et al. (US 9769030 B1) hereinafter referred as Ramalingam.  
Regarding claims 11 and 30, Pinto in view Kumar discloses claim 10 as recited above.  Pinto in view of Kumar may not explicitly discloses wherein the processors are configured to assess the visibility metric relative to one or more of (i) an absolute location of the given content item in the UI unit, (ii) a position of the given content item relative to a portion of the UI unit that is currently displayed on a screen of the user device, (iii) a position of the given content item relative to a launcher of an app, (iv) a position of the given content item relative to a Home screen of a launcher of the user device and (v) a position of the given content item relative to a landing page of an app.  However, Ramalingam discloses wherein the processors are configured to assess the visibility metric relative to one or more of (i) an absolute location of the given content item in the UI unit, (ii) a position of the given content item relative to a portion of the UI unit that is currently displayed on a screen of the user device, (iii) a position of the given content item relative to a launcher of an app, (iv) a position of the given content item relative to a Home screen of a launcher of the user device and (v) a position of the given content item relative to a landing page of an app.  However, Ramalingam discloses wherein the processors are configured to assess the visibility metric relative to one or more of (i) an absolute location of the given content item in the UI unit, (ii) a position of the given content item relative to a portion of the UI unit that is currently displayed on a screen of the user device, (iii) a position of the given content item relative to a launcher of an app, (iv) a position of the given content item relative to a Home screen of a launcher of the user device and (v) a position of the given content  ([see col. 6 lines 44-48 and col. 25 lines 3-7] a hold time of the cursor relative to a link to the linked page of greater than 4 seconds and within 200 pixels of the link may have probability of greater than 50% that the linked page may be requested, and may result in a "probable" classification [i.e. cursor is on a portion of the UI that is currently displayed on a screen of the user device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto in view of Kumar and include wherein the processors are configured to assess the visibility metric relative to one or more of (i) an absolute location of the given content item in the UI unit, (ii) a position of the given content item relative to a portion of the UI unit that is currently displayed on a screen of the user device, (iii) a position of the given content item relative to a launcher of an app, (iv) a position of the given content item relative to a Home screen of a launcher of the user device and (v) a position of the given content item relative to a landing page of an app using the teaching of Ramalingam. The motivation for doing so would have been in ordered effectively reducing latency while minimizing false or unnecessary prefetching.

Regarding claims 13 and 32, Pinto in view Kumar discloses claim 1 as recited above.  Pinto in view of Kumar may not explicitly disclose wherein the processors are configured to prefetch the up-to-date version before the user requests to access the UI unit, in response to 1298-1027.1A assessing that a likelihood of the user requesting to access the UI 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto in view of Kumar and include disclose wherein the processors are configured to prefetch the up-to-date version before the user requests to access the UI unit, in response to 1298-1027.1A assessing that a likelihood of the user requesting to access the UI unit is higher than a predefined threshold.  However, Ramalingam discloses wherein the processors are configured to .


7.	Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 20130198338 A1) hereinafter referred as Pinto in view of Kumar et al. (US 20140136951 A1) hereinafter referred as Kumar and further in view of Green (US 20120096129 A1).

	Regarding claims 14 and 33, Pinto in view Kumar discloses claim 1 as recited above.  Pinto in view of Kumar may not explicitly disclose wherein, when the content item is unavailable for immediate display, the one or more processors are configured to initially display a placeholder content item in place of the content item, and to replace the placeholder content item with the up- to-date version.  However, Green discloses wherein, when the content item is unavailable for immediate display, the one or more processors are configured to initially display a placeholder content item in place of the content item, and to replace the placeholder content item with the up- to-date version
([see paragraphs 0008 and 0033-0034] a placeholder for the service data, such as a display object that may be populated by the page update handler, is initially included 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto in view of Kumar and include when the content item is unavailable for immediate display, the one or more processors are configured to initially display a placeholder content item in place of the content item, and to replace the placeholder content item with the up- to-date version using the teaching of Kumar. The motivation for doing so would have been in ordered to efficiently reduce the download time.

8.	Claims 7,16, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 20130198338 A1) hereinafter referred as Pinto in view of Kumar et al. (US 20140136951 A1) hereinafter referred as Kumar and further in view of Yellin et al. (US 20160021211 A1) hereinafter referred as Yellin.

	Regarding claims 7 and 26, Pinto in view Kumar discloses claim 1 as recited above.  Pinto in view of Kumar may not explicitly disclose wherein the initially displayed version of the content item is not up-to-date because of an error in prefetching the content item.  However, Yellin discloses wherein the initially displayed version of the content item is not up-to-date because of an error in prefetching the content item ([see paragraph 0028] agent 44 typically provides the collected information to prefetch setting unit 52, agent 44 may track, log and report additional information, such as terminal 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Pinto in view of Kumar and include wherein the initially displayed version of the content item is not up-to-date because of an error in prefetching the content item using the teaching of Yellin. The motivation for doing so would have been in ordered to maximize a utilization of available communication and content delivery resources, while retaining high-quality user experience.

	Regarding claims 16 and 35, Pinto in view Kumar discloses claim 1 as recited above.  Pinto in view of Kumar may not explicitly disclose wherein the initially discovered version of the content item is not up-to-date because the content item has been prefetched using best-effort prefetching and not guaranteed prefetching. 
 However, Yellin discloses wherein the initially discovered version of the content item is not up-to-date because the content item has been prefetched using best-effort prefetching and not guaranteed prefetching ([see paragraphs 0018] and 0039  the best-effort prefetching mode, no such guarantee is given, and prefetching is performed as feasible using the available resources. The best-effort mode incurs considerably less system resources than the guaranteed mode, but on the other hand offers reduced user experience due to the higher probability of cache miss that requires fetching of content from the content source).


	
Conclusion	
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

08/28/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457